Citation Nr: 0833174	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to 
April 1992 and received an honorable discharge for that 
service.  The veteran also served on active duty from 
June 1995 to May 1996, and received a discharge under other 
than honorable conditions.  This claim involves the first 
period of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection.  After the veteran 
moved, responsibility for this appeal was transferred to the 
RO in Indianapolis, Indiana.  

In September 2005, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD. 

2.  Medical evidence links the veteran's current diagnosis of 
PTSD to a claimed inservice stressor that occurred on May 10, 
1989.  

3.  There is no credible evidence supporting that the claimed 
inservice stressor occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2002 and January 2003 letters describing the 
evidence needed to support the veteran's claim were timely 
mailed before the May 2003 rating decision.  They described 
the evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information relating to his claimed inservice stressor(s), 
and identified what evidence might be helpful in establishing 
his claim.  Those letters did not, however, address what 
evidence was necessary with respect to the rating criteria or 
the effective date of an award for service connection.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original July 2002 and January 2003 letters because those 
flaws were cured long before the claim was readjudicated in 
the November 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  A December May 2006 letter 
to the veteran provided him with notice of the evidence 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process, the veteran was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  In any event, since service connection was 
denied, any issues about implementation of an award for 
service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service treatment records, VA medical treatment 
records, and all medical treatment records by private 
providers for whom he supplied authorizations.   VA also 
conducted two compensation and pension (C&P) examinations and 
provided the veteran with an opportunity to present sworn 
testimony before the Board at a personal hearing.  

Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, 
for service connection, three requirements must be 
established: (1) a current disability exists; (2) an injury 
or disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

But for PTSD, special rules identify the evidence needed to 
establish service connection:  (1) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); (2) medical evidence establishing a 
link between the diagnosed PTSD and inservice stressor; and 
(3) credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (specific 
evidentiary rules for PTSD).  Although the first two 
requirements have been met on this record, since there is no 
credible supporting evidence that the claimed inservice 
stressor occurred, service connection can not be granted.  

To meet the requirements of 38 C.F.R. § 4.125, a mental 
disorder diagnosis must conform to the Fourth Diagnostic and 
Statistical Manual (DSM-IV) criteria and be supported by the 
findings in the examination report.  Here, the November 2007 
VA C&P examiner addressed the symptoms manifest by the 
veteran with respect to each of the criteria in the DSM-IV.  
On the basis of that DSM-IV criteria, the examiner diagnosed 
the veteran with PTSD.  That diagnosis is consistent with the 
report of the February 2004 C&P examiner and the May 2003 
Mental Health Psychiatric History and Assessment record at 
the VA Medical Center in Phoenix, Arizona.  Thus, the first 
requirement for service connection-namely, medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a)-has been met on this record. 

Similarly, there is medical evidence establishing a link 
between the diagnosed PTSD and the inservice stressor of 
having been caught by a line around his foot and having been 
dragged toward the bull nose of the ship.  The November 2007 
C&P examiner determined that the inservice incident on 
May 10, 1989, when the veteran was stuck in the rope meets 
stressor criterion based on the veteran's fear that he might 
die and feelings of helplessness during that incident.  She 
explicitly acknowledged that the veteran experienced other 
stressful incidents on the same day-namely, the explosion 
itself, assistance with putting out the fire, and then seeing 
the body of his deceased friend after the incident of being 
dragged by the rope.  But she stated that while those 
incidents likely exacerbated the rope incident, they did not 
meet the stressor criteria because the veteran did not 
experience feelings of intense fear, helplessness, or horror 
directly related to those incidents.  But since she linked 
the current PTSD diagnosis to an inservice stressor that met 
the DSM-IV criteria for a stressor, the second requirement 
for service connection has been met on this record. 

But the third requirement for PTSD-namely, that there is 
credible evidence supporting the veteran's claimed inservice 
stressor-is not established on this record.  There are no 
service treatment records from May 10, 1989, or any time 
during either period of service that support his stressor.  
The veteran said that several lay persons could confirm that 
this incident happened.  Two of the people he contacted 
refused to provide lay statements.  According to the veteran, 
they were afraid that if they provided a lay statement, it 
would affect their right to retirement benefits.  As for the 
third person, although the veteran was able to reach that 
person's daughter, that witness has not gotten in touch with 
the veteran.  

The only evidence of the inservice stressor is the veteran's 
testimony.  A lay person is competent to testify about an 
injury or symptomatology where the determinative issue is not 
medical in nature.  Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (lay person competent to testify of the observable 
series of events leading to an injury).  
But regardless of the credibility of that lay testimony, the 
law requires that in the case of a claim for entitlement to 
service connection for PTSD, there must be more than just the 
lay testimony of the claimant.  The regulations require that 
there be credible evidence to support that the inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  Since there is no 
credible evidence to support that the inservice stressor 
occurred, the third requirement for service connection is not 
established on this record and service connection is not 
warranted. 

The veteran asserts that because he hurt his back at the same 
time as the claimed inservice stressor incident and he has 
been service-connected for his back disability (specifically, 
for spondylolisthesis L5-S1 and fracture pars intra-
articularis, bilaterally), VA must have found his story of 
how he injured his back to be credible.  The veteran is 
mistaken in his reasoning.  

First of all, as discussed above, special rules in the 
regulations governing service connection for PTSD mean that 
the evidentiary standards for establishing service connection 
for a back disability and service connection for PTSD are 
different.  Compare 38 C.F.R. § 3.303 (general provisions for 
service connection) with 38 C.F.R. § 3.304(f) (special rules 
to establish service connection for PTSD).   Unlike the rules 
applicable to establishing service connection for a PTSD 
disability, there is no regulation requiring  supporting 
evidence that a claimed back injury occurred.   

Moreover, the June 2004 rating decision points out that there 
was no inservice treatment records to support the veteran's 
back disability claim other than a February 1992 treatment 
record where the veteran complained of lower back strain due 
to lifting heavy trash two days before.  The veteran denied 
any trauma at that time.  He was diagnosed with mechanical 
low back pain, given an analgesic, and put on light duty with 
no lifting over 5 pounds for the next three days.  He was 
told to return for a follow-up in 8 days, but there is no 
record that he returned.  Yet, the February 2004 VA C&P 
examiner, who did not mention the treatment for mechanical 
low back pain due to lifting heavy trash, found that the 
veteran had a past back injury with "persisted" pain at 
time of discharge.  Based on that medical evidence, the RO 
granted service connection. 

But the February 2004 C&P spine examination report is 
contrary to the evidence that is in the veteran's claims 
folder.  That examination report does not contain any 
indication that the examiner had reviewed the veteran's 
claims folder.  The examiner found that the veteran had 
"persisted pain at time of discharge."  The veteran's 
service treatment records show that upon his first discharge 
in April 1992, the veteran indicated on his medical history 
report that he did not have recurrent back pain.  The Navy 
medical examiner found his spine to be normal and made no 
notes about any back complaints by the veteran at discharge.  
Upon his entrance to duty for the second period of service, 
the veteran did not report recurrent back pain and the 
examiner found his spine to be normal and made no notes about 
any back pain complaints.  On his February 1995 separation 
medical history report, he indicated no recurrent back pain 
and the examiner found his spine to be normal and made no 
notes about at back complaints by the veteran upon that 
discharge.  
The February 2004 C&P examiner based his opinion upon the 
facts as related by the veteran.  But the evidence in the 
claims folder shows that the veteran's veracity is at least 
questionable.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  

During service, the veteran had more than one psychiatric 
consult where he was determined to have mixed personality 
disorder.  That diagnosis is used when the manifestations fit 
more than one personality disorder and show clinically 
significant distress or impairment in one or more functioning 
areas (such as social or occupational).  DSM-IV, para. 301.9 
(criteria for personality not otherwise specified, which 
refers to mixed personality disorder).  Generally, 
personality disorders are manifest by an enduring pattern of 
inner experience and behavior that deviates markedly from the 
expectations of the individual's culture.  DSM-IV, 
description preceding para. 301.0 ("personality disorder").  
One area that is impaired is "cognition," that is, the ways 
of perceiving and interpreting self, other people, and 
events.  Ibid.  Given a diagnosis of mixed personality 
disorder, the examiner should not have taken the veteran's 
ability to perceive and interpret the events of May 10, 1989, 
at face value.  

Moreover, the claims folder reveals that at the time of the 
February 2004 C&P spine examination, the veteran had had a 
history of veracity problems.  He was discharged from his 
second tour of duty because he misrepresented his arrest 
record when he enlisted in June 1995.  He failed to disclose 
that he had been arrested for fraud and perjury.  His 
commander directed his discharge under other than honorable 
conditions by reason of misconduct due to frequent 
involvement of a discreditable nature with civil/military 
authorities.  The February 2004 C&P spine examiner did not 
note either the mixed personality disorder or the behavior 
undercutting veracity that appeared in the clams folder; 
instead, he based his nexus opinion on the veteran's 
statements of continuous symptomatology. 

Finally, the February 2004 C&P examiner failed to note the 
December 1985 X-ray evidence in the claims folder showing 
that the veteran had bilateral inter-articular defects at L5-
S1 with anterior position of L-5 relative to S-1 indicating 
first degree spondylolisthesis, with no other fractures of 
the spine, four years before entering service.  Instead, he 
stated that "apparently" on a film sometime after service, 
the veteran "was found to have an old fracture of L5."  
Since the evidence shows that he had a spine fracture at L-5 
before service, the RO's reliance on that C&P examination 
report does not constitute credible evidence to support that 
the claimed inservice stressor occurred.  

Nor does the doctrine of reasonable doubt lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But here, as discussed above, there is no 
credible evidence supporting that the inservice stressor 
occurred.  In support of the claim is only the fact that in 
adjudicating a claim that had different legal requirements 
than the instant case, the RO relied upon a medical opinion 
that was not at all consistent with the evidence in the 
claims file.  Given the veteran's lack of credibility and the 
inconsistencies between the February 2004 C&P examiner's 
report and the other evidence in the record, the fact that 
the RO granted service connection for his back disability 
does not constitute credible evidence to support that the 
claimed inservice stressor occurred.  Thus, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (reasonable doubt doctrine inapplicable when 
the preponderance of the evidence is against the claim).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


